Citation Nr: 1708815	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-39 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In the December 2008 rating decision, the RO denied entitlement to service connection for hypertension, PTSD, erectile dysfunction and bilateral knee pain.  In February 2009 the Veteran filed a notice of disagreement with the denial of service connection for a bilateral knee problem, hypertension and PTSD.  In a September 2009 rating decision, the RO granted service connection for bilateral knee disabilities.  Therefore, that issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The Veteran was provided with a statement of the case in September 2009 and perfected his appeal with an October 2009 VA Form 9.

In the March 2012 rating decision, the RO granted temporary total evaluations for the Veteran's service-connected bilateral knee disabilities, continued the ratings assigned for the Veteran's service-connected right ankle injury, bilateral hearing loss and residual of appendicitis status-post appendectomy.  The RO also denied service connection for erectile dysfunction and TDIU.  In April 2012, the Veteran filed a notice of disagreement with the denials of an increase rating for his bilateral knee disabilities, TDIU, an increase rating for his right ankle disability and entitlement to erectile dysfunction.  The Veteran was provided with a statement of the case in August 2012.  In the statement of the case, the RO informed the Veteran that his notice of disagreement in regards to and increased rating for his bilateral knee disability was not valid.  The Veteran perfected his appeal with an August 2012 VA Form 9.  

The Veteran was scheduled for a hearing before a Veterans Law Judge in February 2013.  The Veteran failed to report for his scheduled hearing.  

In an August 2014 decision, the Board denied entitlement to an increased rating for the Veteran's right ankle disability and entitlement to service connection for erectile dysfunction.  The Board remanded the issues of entitlement to service connection for PTSD and hypertension and entitlement to TDIU for additional development.  

This appeal was processed using the Veterans Benefits System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was deemed a no show for a February 2013 Board hearing.  In an October 2015 statement the Veteran requested that his hearing be rescheduled.  In a February 2017 statement, the Veteran, through his representative, stated that he wanted his hearing to be rescheduled and that he desired a videoconference hearing.  As such, a remand is necessary to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




